                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DEON COLEMAN,
                                                    Case No. 18-13171
             Plaintiff,
v.                                                  SENIOR U.S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
KENNETH ROMANOWSKI, ET AL.,
                                                    U.S. MAGISTRATE JUDGE
           Defendants.                              ANTHONY PATTI
______________________________/

ORDER ADOPTING THE OCTOBER 31, 2019 REPORT AND RECOMMENDATION [41]
AND THE NOVEMBER 6, 2019 REPORT AND RECOMMENDATION [43]; GRANTING
  DEFENDANT ROMANOWSKI’S MOTION FOR SUMMARY JUDGMENT [25]; AND
 DENYING PLAINTIFF’S MOTION FOR A SUCCESSIVE PRELIMINARY INJUNCTION
                                [38]

      Plaintiff Deon Coleman brought this suit on October 11, 2018. [Dkt. # 1]. He

filed an Amended Complaint [15] on April 4, 2019. He alleges that he was deprived of

the halal diet required by his religious beliefs, in violation of the United States

Constitution and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. § 2000cc-1(a). (Dkt. 15, Am. Compl.). He argues that his

parole was revoked because he could not eat the food provided to him at the Detroit

Reentry Center while he was undergoing substance abuse treatment. (Id.).

      All pretrial matters in this case have been referred to Magistrate Judge Anthony

P. Patti. Pursuant to 28 U.S.C. § 636(b)(1), the Magistrate Judge issued a Report and

Recommendation (“R&R”) on both of the motions that are today before the Court. The

first is Defendant Kenneth Romanowski’s motion for Summary Judgment [25]. The

                                      Page 1 of 3
second is Plaintiff Deon Coleman’s Motion for a Successive Preliminary Injunction

[38]. The Magistrate Judge has recommended granting the first motion and denying the

second motion. No objections to either R&R were filed.

                                       ANALYSIS

      On July 10, 2019, Defendant Kenneth Romanowski, who had in February 2019

retired as the Warden of the Detroit Reentry Center, filed a Motion for Summary

Judgment [25]. He argued that Plaintiff did not exhaust his remedies against

Romanowski as required by the Prison Litigation Reform Act of 1996 (“PLRA”), which

provides that “[n]o action shall be brought with respect to prison conditions under §

1983….by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Plaintiff

filed a Response [34] to this motion on August 27, 2019.

      The Magistrate Judge in his October 31, 2019 R&R [41] determined that the

PLRA was applicable and a grievance procedure was available. Plaintiff’s failure to

grieve his complaints against Romanowski is therefore fatal to his claim.

      On October 30, 2019, Mr. Coleman filed a Motion for Successive Preliminary

Injunction [38]. He asked for an injunction requiring the Detroit Reentry Center to

provide religious meals in compliance with RLUIPA. The R&R observed that a

preliminary injunction is not warranted unless the following four factors are met.

      There are four factors that are particularly important in determining whether
      a preliminary injunction is proper: (1) the likelihood of the plaintiff’s success
      on the merits; (2) whether the injunction will save the plaintiff from

                                         Page 2 of 3
       irreparable injury; (3) whether the injunction would harm others; and (4)
       whether the public interest would be served.

Int’l Longshoremen’s Ass’n, AFL-CIO, Local Union No. 1937 v. Norfolk S. Corp., 927
F.2d 900, 903 (6th Cir. 1991) (citing In re DeLorean Motor Co., 755 F.2d 1223, 1228
(6th Cir.1985)).


       Plaintiff did not address any of these factors in his one paragraph request for a

preliminary injunction. He has, at minimum, failed to demonstrate a likelihood of

success on the merits or the effect of such an injunction on others and the public interest.

Further, since he is no longer incarcerated the Detroit Reentry Center, Plaintiff cannot

demonstrate that he will suffer irreparable harm absent an injunction.

                                      CONCLUSION

       Having reviewed the record, the October 31, 2019 Report and Recommendation

[41] and the November 6, 2019 Report and Recommendation are hereby ADOPTED

and entered as the findings and conclusions of the Court.

       IT IS ORDERED that Defendant Romanowski’s Motion for Summary

Judgment [25] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for a Successive

Preliminary Injunction [38] is DENIED.

       SO ORDERED.



                                          s/Arthur J. Tarnow
                                          Arthur J. Tarnow
Dated: December 6, 2019                   Senior United States District Judge

                                         Page 3 of 3
